From the circumstance two hawks were found electrocuted (with talons interlocked) at a pole forming a part of the transmission line of the appellant, it is inferred the hawks had been fighting, and from the same circumstance it is further inferred while fighting the hawks flew into a space (constituting standard construction) separating the transmission line and guy wire, and that the spread of the wings of both hawks formed a contact between the transmission *Page 312 
line and guy wire, thereby conducting the electric current from the transmission line through the hawks into the guy wire and on into a fence, resulting in starting a fire which caused the injury complained of. It is admitted by all parties it was the bridging, by the hawks (in the manner above pointed out), of the gap between the transmission line and guy wire, that set in motion the destructive agency which caused the damage. Hence, the decisive question is: Was appellant bound to anticipate and guard against the remote possibility two hawks, while fighting, would fly into the above described gap in such a manner as to set the said agency (60,000 volts of electricity) in motion? "An electric company is bound only to anticipate such combinations of circumstances and accidents and injuries therefrom as it may reasonably forecast as likely to happen, taking into account its past experience, and the experience and practice of others in similar situations, together with what is inherently probable in the condition of the wires as they relate to its business." (Kinkead's Commentaries on Tort, vol. 1, sec. 261, p. 559.)
There is no evidence in the record indicating, or from which it might be inferred, appellant should have anticipated such a "freak" accident would likely happen. It is my view, therefore, appellant is not liable.